DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species A: Figs. 1-9 – a sole structure with a plurality of wavy extending parts that extend in a belt shape and an outsole that is formed of a plurality of vertically curved plates of a rectangular shape or a belt-shape.
Species B: Figs. 10-12 – a sole structure with a midsole that has a pair of extensions extending downwardly from the medial and lateral side edge portions; the extensions are provided principally at the midportion of the heel region with a lateral positioning of the wavy structure.
Species C: Figs. 13-14 – a sole structure with an extension extending downwardly from the midsole along the entire medial and lateral side edge portions of the midsole at the heel region to the midfoot region and provided also at the heel side edge portions. 
Species D: Figs. 15-22 – a sole structure with an upper midsole disposed on an upper side of the sole structure and a lower midsole disposed on a lower side of the sole structure, the wavy structure extends from the heel region through the midfoot region to the forefoot region of the shoe, a portion of the wavy structure is embedded into the upper and lower 
Species E: Figs. 23-26 – a sole structure with a portion of the wavy structure (specifically, the upwardly convex portions of the wavy shapes) is embedded in the midsole; the wavy structure is embedded and fixed in the midsole.
Species F: Figs. 27-30 – a sole structure with an entire wavy structure embedded in the midsole; the wavy structure is embedded into a bead-like soft foamed member and the bead-like soft foamed member may be bonded to the surface of the wavy structure via a bonding layer.
Species G: Fig. 31 – a sole structure with the wavy structure having upraised portions extending upwardly to provide a wavy extending part on the outermost side in the foot-width direction of the shoe sole.
Species H: Fig. 32 – a sole structure with a wavy structure extending from the heel region through the midfoot region to the forefoot region of the shoe and the entire wavy structure is embedded in the midsole.
Species I: Figs. 33-38 – a sole structure with an upper midsole extending from the heel region through the midfoot region to the forefoot region of the shoe; the lower midsole disposed at the heel region to the midfoot region of the shoe; and the wavy structure extending from the heel region through the midfoot region to the forefoot region of the shoe.
Species J: Fig. 39 – a sole structure with a wavy structure comprising two wavy structures; the two wavy structures are separated from and adjacent 
Species K: Figs. 40-48 – a sole structure with a wavy structure comprising two wavy structures comprised of wavy-shaped wires; the two wavy structures are separated from and adjacent to each other in the foot-width direction; the wavy structure is formed of a plurality of wavy extending parts whose phases are shifted by a certain number, and the wavy extending parts are formed of a belt-shaped wavy sheet and interconnected to each other by connecting portions.
 The species are independent or distinct because, as disclosed, the species have mutually exclusive characteristics for each identifies species as described above for each species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, Claim 1 appears to be generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
The species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter, 
The inventions require a different field of search (for example, searching different classes/subclasses or employing different search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was not made to the Applicant’s representative to request an oral election to the above election/restriction requirement due to the complexity of the species election and/or restriction election required. See MPEP 812.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL M. WEIS whose telephone number is (571)272-6804. The examiner can normally be reached Mon-Fri : 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 




/RAQUEL M. WEIS/Examiner, Art Unit 3732                                                                                                                                                                                                        /HEATHER MANGINE, Ph.D./Primary Examiner, Art Unit 3732